FILED
                              NOT FOR PUBLICATION                            SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANJIT KAUR,                                      No. 09-71198

               Petitioner,                        Agency No. A073-411-275

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Manjit Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey, 538

F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s motion to reopen as

untimely where the motion was filed over four years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Kaur failed to present sufficient evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii). The BIA did not

abuse its discretion in concluding that the psychological evaluations did not

overcome the prior adverse credibility finding. See Toufighi, 538 F.3d at 996-97

(evidence was irrelevant in light of the agency’s previous adverse credibility

findings).

      The BIA did not abuse its discretion in not addressing Kaur’s CAT claim

separately because Kaur failed to point to any other evidence, apart from her not

credible testimony, that would make her new evidence relevant to showing

changed conditions in India. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th

Cir. 2003).

      Finally, Kaur’s contentions that the BIA failed to address her equitable

tolling argument on the merits and that remand is warranted because the BIA




                                          2                                      09-71198
denied her motion as number-barred and did not reach the merits are belied by the

record.

      PETITION FOR REVIEW DENIED.




                                         3                                  09-71198